Citation Nr: 0920874	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-03 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 
1954.  The appellant seeks surviving spouse benefits.    

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's claim for service connection for 
the cause of the Veteran's death.  The appellant testified 
before the Board in March 2009.  


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
Veteran's death was previously denied in an October 1992 RO 
decision.  The appellant did not appeal that decision.  

2.  Evidence received since the last final decision in 
October 1992 relating to service connection for the cause of 
the Veteran's death is cumulative or redundant and does not 
raise a reasonable possibility of substantiating the claim.  





CONCLUSIONS OF LAW

1.  The October 1992 RO decision that denied service 
connection for the cause of the Veteran's death is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2008).

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
Veteran's death.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an October 1992 decision, the RO denied the appellant's 
claim for service connection for the cause of the Veteran's 
death.  The RO declined to reopen the claim for service 
connection in December 2004.  While the RO found that new and 
material evidence had not been submitted to reopen the 
appellant's claim for service connection for the cause of the 
Veteran's death, the Board must still consider the question 
of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson 
v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  

In a decision dated in October 1992, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2008).  
Thus, the October 1992 RO decision became final because the 
appellant did not file a timely appeal.  

The claim for entitlement to service connection for the cause 
of the Veteran's death may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in August 2004.  Under the applicable provisions, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The evidence before VA at the time of the prior final denial 
consisted of the Veteran's service medical records, the 
Veteran's terminal records, and the appellant's statements.  
The RO denied the claim because the cause of the Veteran's 
death was not related to his period of service or to his 
service-connected disabilities.    

The appellant applied to reopen her claim for service 
connection for the cause of the Veteran's death in August 
2004.  The Board finds that the evidence received since the 
last final decision is cumulative of other evidence of record 
and does not raise a reasonable possibility of substantiating 
the appellant's claim.

In support of her application to reopen her claim for service 
connection for the cause of the Veteran's death, the 
appellant submitted post-service VA medical records dated 
from August 1991 to September 1991.  Those records show that 
the Veteran was diagnosed with multiple brain lesions, 
received a craniotomy for removal of multiple lesions, and 
was treated for glioblastoma multiforme on the right 
hemisphere status post craniotomy.  There is no evidence in 
those records that the Veteran's cause of death was related 
to his period of active service or related to his service-
connected disabilities.  

The appellant also submitted testimony that she gave before 
the Board at a travel board hearing in March 2009.  Testimony 
revealed that the appellant married the Veteran in December 
1952 and lived with him until his death in May 1992.  She 
testified that the Veteran died of brain cancer and that the 
shrapnel removed from his head for his service-connected 
residuals of a shell fragment wound caused the brain cancer.  
She reported that for years before his death, the Veteran had 
suffered from severe headaches lasting two to three days that 
prevented him from working or getting out of bed.  She stated 
that the Veteran was diagnosed with brain cancer when he was 
hospitalized for a light stroke and that he underwent surgery 
to remove some tumors in his brain.  She testified that the 
Veteran's treating physician had told her that the Veteran's 
infection in the head from his shell fragment wound had 
probably caused his brain cancer.  The appellant brought in 
the Veteran's shadowbox to show pictures of him with a scar 
on the left cheek, to show an actual piece of shrapnel that 
was removed from his jaw, and to demonstrate that the Veteran 
received the Purple Heart, National Defense Service Medal, 
Korean Service Medal, a United Nations Service Medal, Good 
Conduct Medal, and a marksman badge.  She testified that the 
Veteran had continuously suffered from headaches ever since 
his separation from service.  She reported that there had 
been an increase in the frequency and severity of his 
headaches in the year leading up to his death.     

The Board finds that no new and material evidence has been 
submitted with regard to the claim for service connection for 
the cause of the Veteran's death.  Although the additionally 
submitted medical records are new, in the sense that they 
were not previously considered by agency decisionmakers, they 
are not material.  The records do not include evidence that 
shows that the Veteran's cause of death was related to his 
period of active service or to his service-connected 
disabilities.  Accordingly, the evidence does not establish a 
fact necessary to substantiate the claim, and the claim for 
service connection for the cause of the Veteran's death 
cannot be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

Next, although the March 2009 testimony related the Veteran's 
cause of death to his period of service, that evidence, 
though presumed to be credible, would not be probative.  As a 
layperson, the appellant is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. Brown, 10 Vet. App. 183 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (layperson is generally not capable of 
opining on matters requiring medical knowledge).  While the 
appellant can describe symptoms (including worsening of 
symptoms) that the Veteran experienced, she lacks the medical 
competence to relate those symptoms to the Veteran's service 
or to provide any diagnosis as to the presence or absence of 
a disability.  Thus, while the evidence is new, in the sense 
that it has not previously been considered, it is not 
material, as it does not establish a fact necessary to 
substantiate the claim, and the claim can therefore not be 
opened on the basis of this evidence.  38 C.F.R. § 3.156(a).  

Although the appellant has submitted new evidence that was 
not before the RO in October 1992, the Board finds that the 
new evidence is not material to the claim and does not 
warrant reopening of the previously denied claim because it 
does not raise a reasonable possibility of substantiating the 
claim.

Therefore, it is the determination of the Board that new and 
material evidence has not been submitted with regard to the 
claim for service connection for the cause of the Veteran's 
death since the October 1992 RO decision because no competent 
evidence has been submitted showing that the cause of the 
Veteran's death was related to his period of service or to 
his service-connected disabilities.  Thus, the claim for 
service connection for the cause of the Veteran's death is 
not reopened and the benefits sought on appeal with regard to 
that claim remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in October 2004 and a rating 
decision in December 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the February 
2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the cause of the Veteran's death is the result of any 
event, injury, or disease in service.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The application to reopen the claim for service connection 
for the cause of the Veteran's death is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


